
	
		II
		Calendar No. 606
		111th CONGRESS
		2d Session
		S. 3404
		[Report No. 111–320]
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2010
			Mr. Udall of Colorado
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 27, 2010
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Reclamation Projects Authorization and
		  Adjustment Act of 1992 to require the Secretary of the Interior, acting through
		  the Bureau of Reclamation, to take actions to improve environmental conditions
		  in the vicinity of the Leadville Mine Drainage Tunnel in Lake County, Colorado,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Leadville Mine Drainage Tunnel Act of
			 2010.
		2.Tunnel
			 maintenanceSection 705 of the
			 Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law
			 102–575; 106 Stat. 4656) is amended to read as follows:
			
				705.Tunnel maintenanceThe Secretary shall take such steps to
				repair and maintain the structural integrity of the Leadville Mine Drainage
				Tunnel as may be necessary to maintain the Leadville Mine Drainage Tunnel in
				safe condition and to preclude uncontrolled release of
				water.
				.
		3.Water quality
			 restoration
			(a)In
			 generalSection 708(a) of the
			 Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law
			 102–575; 106 Stat. 4657) is amended—
				(1)by striking
			 (a) The Secretary and inserting the following:
					
						(a)In
				general
							(1)AuthorizationThe
				Secretary
							;
				(2)by striking
			 Neither and inserting the following:
					
						(2)LiabilityNeither
						;
				(3)by striking
			 The Secretary shall have and inserting the following:
					
						(3)Facilities
				covered under other laws
							(A)In
				generalExcept as provided in subparagraph (B), the Secretary
				shall
				have
							;
				(4)by inserting after
			 Recovery Act. the following:
					
						(B)Reclamation
				Treatment PlantThe Secretary
				may treat water delivered through the Leadville Mine Drainage Tunnel (referred
				to in this paragraph as the Tunnel), including—
							(i)surface water diverted into the Tunnel;
				or
							(ii)water collected by the dewatering relief
				well installed in June of 2008.
							(3)Authorization of
				SecretaryThe Secretary may—
							(A)improve and expand
				the Reclamation Treatment Plant; and
							(B)develop processes
				under which the treatment of any water in the Treatment Plant (excluding
				historical flows through the Tunnel and water collected by the dewatering
				relief well installed in June of 2008) could be made a reimbursable
				expense.
							(4)Duty of
				SecretaryIf the Administrator of the Environmental Protection
				Agency proposes to amend or issue a new Record of Decision for operable unit 6,
				the Administrator shall consult with the Secretary on each feature of the
				proposed new or amended Record of Decision that may require alterations to, or
				otherwise affect, the operation or maintenance of the Tunnel or Reclamation
				Treatment Plant.
						;
				and
				(5)by striking
			 For the purpose of and inserting the following:
					
						(5)Definition of
				Upper Arkansas River
				basinIn
						.
				(b)Authorization of
			 appropriationsSection 708(f) of the Reclamation Projects
			 Authorization and Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4657)
			 is amended by striking sections 707 and 708 and inserting
			 this section and sections 705 and 707.
			(c)Conforming
			 amendmentThe table of contents of title VII of the Reclamation
			 Projects Authorization and Adjustment Act of 1992 (Public Law 102–575; 106
			 Stat. 4601) is amended by striking the item relating to section 705 and
			 inserting the following:
				
					
						Sec. 705. Tunnel
				maintenance.
					
					.
			
	
		1.Short titleThis Act may be cited as the
			 Leadville Mine Drainage Tunnel Act of
			 2010..
		2.Tunnel maintenance;
			 operation and maintenanceSection 703 of the Reclamation Projects
			 Authorization and Adjustment Act of 1992 (Public Law 102-575; 106 Stat. 4656)
			 is amended to read as follows:
			
				703.Tunnel maintenance;
				operation and maintenance
					(a)Leadville Mine Drainage
				TunnelThe Secretary shall
				take any action necessary to maintain the structural integrity of the Leadville
				Mine Drainage Tunnel—
						(1)to maintain public safety; and
						(2)to prevent an uncontrolled release of
				water.
						(b)Water treatment
				plant
						(1)In
				generalSubject to section
				705, the Secretary shall be responsible for the operation and maintenance of
				the water treatment plant authorized under section 701, including any sludge
				disposal authorized under this title.
						(2)Authority to offer to
				enter into contractsIn
				carrying out paragraph (1), the Secretary may offer to enter into 1 or more
				contracts with any appropriate individual or entity for the conduct of any
				service required under paragraph
				(1).
						.
		3.ReimbursementSection 705 of the Reclamation Projects
			 Authorization and Adjustment Act of 1992 (Public Law 102-575; 106 Stat. 4656)
			 is amended—
			(1)by striking The treatment
			 plant and inserting the following:
				
					(a)In
				generalExcept as provided in subsection (b), the treatment
				plant
					;
				and
			(2)by adding at the end the
			 following:
				
					(b)ExceptionThe Secretary may—
						(1)enter into an agreement with any other
				entity or government agency to provide funding for an increase in any
				operation, maintenance, replacement, capital improvement, or expansion cost
				that is necessary to improve or expand the treatment plant; and
						(2)upon entering into an agreement under
				paragraph (1)—
							(A)make any necessary capital improvement to
				or expansion of the treatment plant; and
							(B)treat flows that are conveyed to the
				treatment plant, including any—
								(i)surface water diverted into the Leadville
				Mine Drainage Tunnel; and
								(ii)water collected by the dewatering relief
				well installed in June
				2008.
								.
			4.Use of leadville mine
			 drainage tunnel and treatment plantSection 708(a) of the Reclamation Projects
			 Authorization and Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4657)
			 is amended—
			(1)by striking (a)
			 The Secretary and inserting the following:
				
					(a)In general
						(1)AuthorizationThe
				Secretary
						;
			(2)by striking
			 Neither and inserting the following:
				
					(2)LiabilityNeither
					;
			(3)by striking The
			 Secretary shall have and inserting the following:
				
					(3)Facilities covered
				under other laws
						(A)In
				generalExcept as provided in subparagraph (B), the Secretary
				shall
				have
						;
			(4)by inserting after
			 Recovery Act. the following:
				
					(B)ExceptionIf
				the Administrator of the Environmental Protection Agency proposes to amend or
				issue a new Record of Decision for operable unit 6 of the California Gulch
				National Priorities List Site, the Administrator shall consult with the
				Secretary with respect to each feature of the proposed new or amended Record of
				Decision that may require any alteration to, or otherwise affect the operation
				and maintenance of—
						(i)the Leadville Mine
				Drainage Tunnel; or
						(ii)the water treatment
				plant authorized under section 701.
						(4)Authority of
				SecretaryThe Secretary may implement any improvement to, or new
				operation of, the Leadville Mine Drainage Tunnel or water treatment plant
				authorized under section 701 as a result of a new or amended Record of Decision
				only upon entering into an agreement with the Administrator of the
				Environmental Protection Agency or any other entity or government agency to
				provide funding for the improvement or new
				operation.
					;
				and
			(5)by striking For
			 the purpose of and inserting the following:
				
					(5)Definition of upper
				arkansas river
				basinIn
					.
			5.Authorization of
			 appropriationsSection 708(f)
			 of the Reclamation Projects Authorization and Adjustment Act of 1992 (Public
			 Law 102-575; 106 Stat. 4657) is amended by striking sections 707 and
			 708 and inserting this section and sections 703, 705, and
			 707.
		6.Conforming
			 amendmentThe table of
			 contents of title VII of the Reclamation Projects Authorization and Adjustment
			 Act of 1992 (Public Law 102–575; 106 Stat. 4601) is amended by striking the
			 item relating to section 703 and inserting the following:
			
				
					Sec. 703. Tunnel maintenance;
				operation and
				maintenance.
				
				.
		
	
		September 27, 2010
		Reported with an amendment
	
